Citation Nr: 0706228	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a rating in excess of 20 percent for right 
knee instability.

3. Entitlement to an initial rating in excess of 10 percent 
for right knee post-traumatic arthritis.

4. Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions.  

In June 2002, the RO denied the veteran's claim for service 
connection for tinnitus.  The veteran filed a notice of 
disagreement (NOD) with this decision in January 2003, the RO 
issued a statement of the case (SOC) in August 2003, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2003.

In July 2003, the RO granted service connection and assigned 
a 10 percent rating for PTSD, effective October 29, 2002.  In 
that rating decision, the RO also decided the veteran's claim 
for an increased rating for his right knee disability.  The 
disability previously characterized as a right knee strain 
was recharacterized as right knee instability, for which the 
rating was increased from 10 to 20 percent; the RO also 
granted service connection and assigned a separate 10 percent 
rating for right knee  post-traumatic arthritis, effective 
October 29, 2002.The veteran filed a NOD with the assigned 
rating March 2004, the RO issued a SOC in November 2005, and 
the veteran filed a substantive appeal (via a VA Form 9) in 
November 2005.  

In August 2006, the veteran testified as to all four claims 
during a hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO.

Because the veteran disagreed with the initial ratings 
assigned following the grants of service connection for both 
the right knee post-traumatic arthritis and the PTSD, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The first clinical evidence of complaints of tinnitus was 
approximately 13 years after service, tinnitus was not 
diagnosed for many years thereafter, and the competent, 
probative opinion indicates that the veteran's tinnitus is 
not related to service.

3.  The veteran experiences instability of the right knee 
that is no more than moderate.

4.  Since the October 29, 2002 effective date of the grant of 
service connection, the post-traumatic arthritis of the 
veteran's right knee has not  resulted in a compensable 
degree of either limited flexion or extension, or ankylosis, 
and the medical evidence does not establish functional loss 
in addition to that shown objectively due to pain and other 
factors during flare-ups and with repeated use.

5.  Since the October 29, 2002 effective date of the grant of 
service connection, the veteran's PTSD has resulted in 
minimal social or industrial impairment; his  PTSD symptoms 
have been mild or transient ones that decrease work 
efficiency and ability to perform occupational tasks only 
during limited periods of significant stress.

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for rating in excess of 20 percent for right 
knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for right knee post-traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

April 2002 pre-rating and October 2003 and April 2005 post-
rating RO and AMC letters collectively notified the veteran 
and his representative of VA's responsibilities to notify and 
assist the veteran in his claims, and provided notice of what 
was needed to establish entitlement to service connection and 
to a higher rating.  Specific to the claim for service 
connection for tinnitus, the April 2002 and October 2003 
letters, informed the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  In addition, , regarding the 
claims for higher ratings for PTSD, right knee instability, 
and right knee arthritis, that to establish entitlement to a 
higher rating, the April 2005 letter explained that the 
evidence had to show that a service-connected condition had 
worsened.  After each letter, the veteran and his 
representative were afforded opportunity  to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

In addition, the April 2002 letter informed the veteran of 
enactment of the VCAA and VA's duties to notify and assist 
him with his claim for service connection for tinnitus.  The 
October 2003 and April 2005 letters provided notice, for all 
of the claims, that VA would make reasonable efforts to help 
the veteran get non-Federal evidence necessary to support his 
claims, such as private medical records, if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records.  
Additionally, the October 2003 letter told the veteran to 
send any medical reports he had, and to send any treatment 
records pertinent to his tinnitus. In the April 2005 letter, 
the RO told the veteran to send any medical reports he had 
regarding his PTSD and right knee disabilities, and also 
wrote, on page 2: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA 
notification need not be contained in a single communication 
and the law and regulations are silent as to the format to be 
used).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements-addressed above-were 
furnished to the veteran both before and after the June 2002 
and July 2003 rating actions on appeal.  However, the Board 
finds that any delay in issuing 38 U.S.C.A. § 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that the veteran's claims were fully developed and 
readjudicated after notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 
F.3d at 1333-1334; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 492 (2006); Pelegrini, 18 Vet. App. at 122-124).  As 
indicated below, the veteran has been afforded several 
opportunities to present information and evidence pertinent 
to all of his claims.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the most recent 
April 2002 notice letter regarding the service connection 
claim and the April 2005 notice letter regarding the claims 
for higher ratings, and additional opportunity to provide 
information and/or evidence pertinent to the claims under 
consideration, the veteran's service connection and higher 
rating claims were readjudicated on the basis of all the 
evidence of record in August 2003 and November 2005, 
respectively (as reflected in the SSOCs).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  Id. at 488.  The Court also 
held that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  Id. at 488.  The veteran's status is 
not at issue in this case.  Moreover, the RO provided 
information regarding disability ratings and effective dates 
in a March 2006 letter and the rating formula for all 
possible schedular ratings were given in the SOC and SSOCs, 
which suffices for Dingess/Hartman.  In any event, the Board 
also points out that any omission in this regard would be 
harmless.  Id.  As the Board's decision herein denies all of 
the claims on appeal, no rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the veteran with respect to the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claims; 
as a result, the veteran's service medical records, as well 
as available post-service VA and private medical records have 
been associated with the claims file.  Also of record is the 
report of a June 2003 examination and opinion pertaining to 
tinnitus, reports of June 2003 and May 2005 VA examinations 
for the knees and for PTSD, and the transcript of the August 
2006 Board hearing, a transcript of which is of record.  
During the Board hearing, the veteran indicated that his knee 
was pretty much the same at the time of the hearing as it had 
been at the May 2005 VA examination (p. 14)., and clarified 
that the additional evidence to substantiate his claim that 
he referred to in May 2006 VCAA notice response  was his 
upcoming hearing testimony (p. 16).  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with any claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Service Connection for Tinnitus

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  A grant of 
service connection requires findings as to the existence of a 
current disability and a connection between the veteran's 
service and the disability. Watson v. Brown, 4 Vet. App. 309 
(1993).

On his  August 2003 substantive appeal, as well as during his  
Board hearing and elsewhere, the veteran claimed that was 
exposed to severe acoustic trauma from explosions while a 
combat engineer in Vietnam and that his current tinnitus is 
related to this noise exposure.  

The veteran's DD 214 and service personnel records  confirm 
that he served as a combat engineer in Vietnam, and the Board 
accepts that he was exposed to loud noises during service.  
However, as explained below, the record does not establish a 
medical nexus between such noise exposure and the tinnitus 
diagnosed post service.  

The service medical records do not reflect any complaints, 
findings, or diagnosis of tinnitus or ear-related problems, 
and the report of the August 1970 separation examination 
indicates that the ears were normal on examination.  The 
Board also notes that the veteran indicated, during the June 
2003 VA examination, that he suffered a severe head injury at 
the time of an explosion while a mine sweeper; however, there 
are no notations regarding any such head injury in the 
service medical records; the head and neurological 
examinations were normal at separation..  

Apparently, the veteran reported to a June 2003 VA examiner 
that he had complained of tinnitus since 1972; however, the 
first documented clinical indication of a post-service 
complaint of tinnitus appears in February and March 1983 VA 
outpatient treatment (VAOPT) records.  This was approximately 
thirteen years after service, and there is no actual 
diagnosis of tinnitus until many years later, in October 
2002.

Moreover, the only competent opinion addressing the etiology 
of the veteran's tinnitus weighs against the claim.  A June 
2003 VA examiner-identified as the chief of audiology and 
speech  reviewed the veteran's complaints and  description of 
noise exposure and head trauma during service.  However, the 
examiner noted that the veteran's hearing was normal on 
separation examination.  The examiner concluded that the 
veteran's tinnitus was not related to service.  This opinion 
constitutes the only opinion to address the relationship 
between current tinnitus and service.  A December 2002 ear 
nose and throat progress note reflects that the veteran was 
present for evaluation of tinnitus and hearing loss, and 
includes comment as to a relationship between the two.  An 
October 2002 VAOPT note pertains primarily to the veteran's 
psychiatric condition; there is only a reference to tinnitus.  
Significantly, neither the veteran nor his representative has 
identified, presented, or alluded to the existence of a 
competent, persuasive opinion that, in fact, establishes a 
relationship between tinnitus and service.

The Board does not doubt the sincerity of the veteran's 
belief that his tinnitus related to in-service noise 
exposure.  However, as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Thus, the veteran's own assertions as to 
the etiology of his tinnitus have no probative value.  

For all foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Claims for Higher Ratings

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (2006); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the question for consideration is 
entitlement to a higher initial rating assigned following the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), is 
required.  See Fenderson, 12 Vet. App. at 126.  

A. Right Knee Disabilities

1.  Instability

The veteran's right knee instability is rated under DC 5257, 
for "other" impairment of the knee, such as recurrent 
subluxation or lateral instability.  Under that diagnostic 
code, a 10 percent rating is assigned for slight impairment, 
a 20 percent rating for moderate impairment, and a maximum 30 
percent rating for severe impairment.   The terms "mild," 
"moderate," and "severe" are not defined in connection 
with ratings for the knee.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).

An October 2001 VAOPT note indicates that the veteran 
complained of mild pain, swelling, and popping of the knee 
with long hours on his feet at work.  He indicated that he 
was using an anterior cruciate ligament (ACL) brace with good 
results and that the pain and swelling was controlled with 
ibuprofen.  The assessment was of chronic right ACL 
deficiency and that the veteran was doing well with 
conservative treatment.  

Findings as to the laxity and stability of the right knee on 
June 2003 VA examination include that varus/valgus stress 
testing in extension and 30 degrees flexion exhibited a 
symmetrical medial collateral ligament laxity but with firm 
endpoint (pseudolaxity).  Lachman and drawer tests were both 
positive at 1+ without a clearly discernible endpoint.  The 
patellofemoral compression test was positive and the 
McMurray's test was negative.  An MRI of the right knee 
showed tears of the anterior cruciate ligament and medial and 
lateral menisci.  The examiner observed that the veteran 
ambulated in the clinic without external supports or 
assistance and there was no evidence of an antalgic gait.  
The diagnosis was post-traumatic instability, right knee, 
with MRI-confirmed anterior cruciate ligament tear.  

On May 2005 VA examination, drawer, pivot, McMurray, and 
varus/valgus stress tests were all negative.  The Lachman's 
test was marginal to a soft endpoint, the pivot shift was 
mildly positive.  The prior MRI was reviewed and interpreted 
to show a tear of the ACL, lateral meniscus anterior and 
posterior horn tears, medial meniscus posterior horn tears, 
and lateral patellar tilt and translation.  The veteran 
indicated that he was cautious with his right knee symptoms 
but continued to have buckling and giving way sensations, 
denied locking or swelling.  The veteran wore a knee brace to 
the examination, which stiffened his gait.  He also indicated 
that wore a knee brace for support during his work as a 
clothing store salesman, but took it off when he danced, 
approximately every two weeks.  He also indicated that he did 
not use a cane, crutch, or walker, and that he used the knee 
brace as needed.  He also stated that there was no locking 
but there was catching and popping with two episodes of the 
knee "giving way" and causing falls.  The diagnosis was ACL 
deficient with attenuation and torn and with subluxation of 
the right knee.  

Considering the aforementioned evidence in light of the 
criteria of DC 5257, the Board finds that the current 20 
percent rating assigned for the veteran's right knee 
instability is appropriate.  Collectively, the medical 
evidence supports a finding of no more than moderate 
instability.  While some of the tests for instability were 
positive, others were negative, particularly on the most 
recent, May 2005 VA examination.  Moreover, while the 
veteran's activities  have been restricted to some degree, he 
appeared to be able to walk normally and dance occasionally, 
using a brace only as needed and no other ambulatory aids.  
These findings are not indicative of severe instability so as 
to warrant the assignment of the maximum 30 percent rating 
under  DC 5257.  

Alternatively, the veteran's right knee instability could 
potentially be rated under DC 5258.  However, absent evidence 
of dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating under DC 5258 is not assignable.

2.  Post-traumatic arthritis

The veteran's post-traumatic arthritis is rated under DC 
5010, applicable to traumatic arthritis, which, in turn, is  
rated as degenerative arthritis under DC 5003.  DC 5003 
provides that  degenerative arthritis is evaluated on the 
basis of limitation of motion for the specific joint or 
joints involved-here, DCs 5260 and 5261.

Pursuant to Diagnostic Code 5260, pursuant to which 
limitation of leg flexion is evaluated, the following ratings 
are assignable:  for flexion limited to limited to 
45 degrees, 10 percent; for flexion limited to 30 degrees, 
20 percent; and for flexion limited to 15 degrees, 
30 percent.  

Pursuant to Diagnostic Code 5260, pursuant to which 
limitation of leg extension is evaluated, the following 
evaluations are assignable:  for extension limited to 
10 degrees, 10 percent; for extension limited to 15 degrees, 
20 percent; for extension limited to 20 degrees, 30 percent; 
for extension limited to 30 degrees, 40 percent; for 
extension limited to 45 degrees, 50 percent. 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

The April 2001 VAOPT note indicates that range of right knee 
motion was from 0 degrees on extension to 120 degrees on 
flexion.  On  June 2003 VA examination, extension was to 0 
degrees and flexion was to 125 degrees.  On May 2005 VA 
examination, flexion was to 135 degrees and extension was to 
0 degrees.  

The range of motion findings noted above clearly do not 
support the assignment of even the minimum compensable rating 
of 10 percent under either  DC 5260 or 5261.  Further, no 
higher rating is assignable under either diagnostic code when 
functional loss due to pain and other factors is considered.  
In this regard, the June 2003 VA examiner stated that he 
found no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
or endurance except as noted on the examination findings that 
have been summarized above, and the May 2005 VA examiner 
noted that active and passive range of motion were the same 
without the range of motion additionally limited by pain, 
fatigue, weakness, or lack of endurance following repeat use.  
There is thus no basis for a higher rating for right knee 
arthritis in light of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

The Board also points out that as motion of the knee has, at 
all times been possible, and no ankylosis is shown, 
consideration of DC 5256, for ankylosis of the knee, is not 
appropriate.  

Where, as here, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, DC 5003 authorizes a 10 percent 
rating for each major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  . 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  As the knee is 
a major joint, no more than a 10 percent rating (the initial 
rating assigned for the veteran's right knee) is authorized 
under this provision.

3.  Both knee disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that, any 
point since the October 29, 2002, either right knee 
disability under consideration has reflected so exceptional 
or unusual a disability as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2006) (cited to in the November 2005 SOC).  The 
veteran has not been hospitalized for either disorder and 
there is no persuasive evidence of marked interference with 
employment (i.e., beyond that contemplated the assigned 
ratings), particularly in light of the veteran's statements 
during his Board hearing that he works 6-7 days per week, 
although he does experience discomfort and wear a knee brace 
while doing so (p. 6).  There also is no evidence that either 
knee disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) have not been  met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating of veteran's post-
traumatic arthritis, pursuant to Fenderson, and that the 
claims for higher ratings for right knee arthritis and right 
knee instability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. at 53- 56.



B. PTSD

The RO assigned the veteran's initial 10 percent rating for 
PTSD under the Diagnostic Code (DC) 9411.  However, 
psychiatric disabilities other than eating disorder are rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2006).

Under the formula, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during significant stress 
or with symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the October 29, 2002 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 10 
percent rating assigned.  

The June 2003 and May 2005 VA examinations and the VAOPT 
notes indicate that the veteran suffers from minimal social 
and occupational impairment from his PTSD and that has 
occurred only during limited periods of time.  

The May 2003 VA examiner noted that the veteran was 
performing at a fairly high level at his full time employment 
as a clothing salesman as he had for the past thirty-three 
years and that, although divorced, he got along well with his 
sons and was emotionally close to them, attended church, had 
a lot of friends, dated frequently, got along well with 
coworkers and felt his job was "like a family," and enjoyed 
going out dancing and watching movies with his friends.  The 
May 2005 VA examiner stated that the veteran appeared to be 
in remission from his PTSD at that time, was receiving no 
treatment, no medication, and no therapy.  The veteran 
reiterated that he was doing well in his employment, had a 
good relationship with his sons and good social 
relationships.  

Moreover, during the Board hearing, the veteran indicated 
that he had problems with anger and irritability that caused 
him to isolate himself and sometimes socially isolated 
himself including not going out with his wife of four months 
(p. 9).  However, the veteran continued to indicate that he 
worked full time and the only disability that interfered with 
work was his right knee disability (p. 4).  

Thus, throughout the period in question, the veteran's PTSD 
has had minimal occupational and social impairment that has 
occurred only during limited periods of time. While the 
veteran's PTSD has caused some symptoms listed among those 
included in the criteria for the 30 percent rating, his 
overall symptoms have been more similar to those  included in 
the criteria for the 10 percent rating.  

October 2002 and February 2003 VAOPT reflect chronic feelings 
of depression that mildly decreased his concentration, 
enjoyment, activities, energy, and interests, along with 
irritability and intrusive thoughts.

On June 2003 VA examination, the veteran's thoughts were 
coherent, logical, and goal-directed with no looseness of 
associations or flights of ideas, he had no delusions or 
hallucinations, eye contact was good with calm, cooperative, 
and collaborative behavior, there were no suicidal or 
homicidal thoughts, he was well-groomed and neatly dressed, 
did not have memory loss or impairment, no obsessive or 
ritualistic behavior, normal speech, n panic attacks, mood 
was euthymic except for being briefly dysphoric when 
describing history of traumatic exposure, no impaired impulse 
control.  The veteran did describe chronic sleeping 
difficulties that were initially related to Vietnam 
nightmares but more recently due to his tinnitus.  There were 
similar symptoms on May 2005 VA examination, and the veteran 
and the examiner then indicated that there had been no change 
in his psychosocial functioning since the previous VA 
examination.    The VA psychiatrist indicated his mood was 
anxious, not depressed.  During the May 2005 VA examination, 
the veteran also noted that he felt depressed maybe one day 
out of every two or three weeks, depending on whether 
something had gone badly or not.  He also described 
occasional nightmares and intrusive thoughts on May 2005 VA 
examination as well as during his Board hearing, at which 
time he stated at the hearing that he had had three 
nightmares in the past four months (pp. 8-9).  

Thus, the veteran's symptoms have appeared to be to be mild 
or transient and decreased his ability to perform 
occupational tasks only during periods of significant stress.  
He did not have the suspiciousness, panic attacks, or mild 
memory loss required for the 30 percent rating.  Moreover, 
although the veteran has had  chronic sleep impairment 
(included among the criteria for the 30 percent rating), this 
has been attributed, at least in part, to other conditions.  
Significantly, May 2003 VAOPT note indicates excessive 
daytime somnolence to obstructive sleep apnea, and September 
2003 polysomnographic VAOPT note reflects a diagnosis of mild 
upper airway resistance syndrome.  A November 2003 VAOPT note 
reflect a diagnosis of hypersomnolence and comment that the 
veteran had been doing well since he had started to pay 
attention to his sleep hygiene. The only symptoms included 
among those in the criteria for the 30 percent rating that 
have been attributed to the veteran's PTSD are anxiety and 
depression, but these symptoms have  appeared to be mild and 
transient.  

The Board also points out that neither of the Global 
Assessment of Functioning (GAF) scores assigned-70 (by the 
October 2003 and May 2005 VA examiners), and 55 (reflected in 
the October 2002 VAOPT note)-provides a basis for assignment 
of any higher rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2006).  

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  GAFs between 51 and 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Here, the GAF scores of 70 are consistent with the mild 
symptomatology contemplated by the  initial 10 percent rating 
assigned. Moreover, although the GAF of 55 is generally 
indicative of more moderate symptoms, the overall 
symptomatology that the veteran has displayed has been 
consistent with the 10 percent rating for mild and transient 
symptoms with minimal occupational and social impairment, as 
demonstrated above.

In short, the Board finds that the veteran's PTSD 
symptomatology has more nearly approximated the criteria for 
the 10 percent rather than 30 percent rating.  See 38 C.F.R. 
§ 4.7 (2006).  As the criteria for the next higher, 30 
percent rating has not  been met, it follows that the 
criteria for an even higher rating (50, 70 or 100 percent) 
likewise have not been met 

The Board also finds that the record does not reflect that, 
at any point since the October 29, 2002 effective date of the 
grant of service connection, the veteran's PTSD has reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006) (cited to in the 
November 2005 SOC).  The veteran has not been hospitalized 
for his PTSD  and there is no persuasive evidence of marked 
interference with employment (i.e., beyond that contemplated 
the assigned rating), particularly in light of his above-
noted full time employment interfered with only slightly by a 
different disability.  There also is no evidence that the 
PTSD has otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) have not been  met.  See Bagwell, 9 Vet. App. at 
158-9; Floyd, 9 Vet. App. at  96; Shipwash, 8 Vet. App. at 
227.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's PTSD, pursuant to 
Fenderson, and that the claim for an initial rating for PTSD 
in excess of 10 percent must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert, 1 Vet. App. at 53-
56.


ORDER

Service connection for tinnitus is denied.

A rating in excess of 20 percent for right knee instability 
is denied.

An initial rating in excess of 10 percent for right knee 
post-traumatic arthritis is denied.

An initial rating in excess of 10 percent for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


